DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 01/31/2021 for response of the office action mailed on 12/02/2021.  Independent claims 1, 13, 22 and 27 are amended. Dependent claims 2, 4, 8, 14, 17, 18, 23, 24 and 28 are also amended.  Dependent claim 10 was previously  deleted. Therefore, claims 1-9 and 11-30 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
  Claim Objections
Claims 1-2, 13, 22-23 and 27 are objected to because of the following informalities: 
Claim 1 in line 14, replace “the plurality”  with   “a plurality set of UE behavior configuration information fields ”.
Claim 1 in lines 15-16, replace “the plurality”  with   “the plurality set of UE behavior configuration information fields ”.
Claim 2 in line 3, replace “the plurality”  with   “the plurality set of UE behavior configuration information fields ”.
Claim 13 in line 16, replace “the plurality”  with   “a plurality set”.
Claim 13 in line 18, replace “the plurality”  with   “the plurality set”.
Claim 22 in line 18, replace “the plurality”  with   “a plurality set of UE behavior configuration information fields ”.
Claim 22 in line 20, replace “the plurality”  with   “the plurality set of UE behavior configuration information fields ”.
Claim 23 in line 4, replace “the plurality”  with   “the plurality set of UE behavior configuration information fields ”.
Claim 27 in line 20, replace “the plurality”  with   “a plurality set”.
Claim 27 in line 22, replace “the plurality”  with   “the plurality set”.
        Appropriate correction is required.

Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-22 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang et al. (2021/0329552), Yang552 hereinafter, in view of Yang et al. (2022/0078708), Yang708 hereinafter.

Re. Claims 1 and 22, Yang552 teaches a method (Fig. 1-3) for wireless communication at a user equipment (UE) (Fig. 6) and an apparatus (Fig. 6) for wireless communication at a user equipment (UE) (Fig. 6), comprising: a processor (Fig. 6, 62 & ¶001a2/¶0305), memory (¶0011-¶0012) coupled  with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (¶0011-¶0012): identify a wake-up signal configuration, wherein the wake-up signal configuration comprises at least a monitoring index for the UE associated with a wake-up signal and an information format associated with the wake-up signal (Fig. 2 & ¶0039 - At S204, the group WUS is detected (i.e., identified) according to a group index of the group Wake up signal (WUS) corresponding to a terminal and configuration information of the group WUS, wherein the group WUS is a WUS corresponding to a group of one or more terminals. Fig. 2 & ¶0040 - the group index of the group WUS is determined according to a first terminal index, wherein the first terminal index is at least related to a Discontinuous Reception (DRX) cycle period, a radio frame index, a DRX cycle index, a second terminal index and an index of a cell where the terminal is located.); receive the wake-up signal (Fig. 2 & ¶0038 - At S202, a group WUS transmitted by a base station is received.); decode the received wake-up signal based at least in part on the identified wake-up signal configuration, wherein the wake-up signal comprises a wake-up indication and a plurality of UE behavior configuration information fields corresponding to a plurality of UEs of a wake-up group (Fig. 2 & ¶0039 - At S204, the group WUS is detected according to a group index of the group Wake up signal (WUS) corresponding to a terminal and configuration information of the group WUS, wherein the group WUS is a WUS corresponding to a group of one or more terminals. Fig. 2 & ¶0040 - group index of the group WUS is determined according to a first terminal index, wherein the first terminal index is at least related to a Discontinuous Reception (DRX) cycle period, a radio frame index, a DRX cycle index, a second terminal index and an index of a cell where the terminal is located. Fig. 2 & ¶0049 – by detecting a group WUS transmitted by a base station, one or more terminals corresponding to the group WUS are woken up to detect a PDCCH, rather than all terminals being woken up to detect the PDCCH. Also, see the Paging Occasion (PO),  corresponding to two groups of terminals, i.e., PO corresponding to group WUS1 and group WUS2, with respect to the size of PDCCH search spaces for the corresponding two groups of terminals to be woken up to detect the PDCCH in the corresponding search spaces as shown in Fig. 3-4, disclosed in ¶0077-¶0081.); 
Yet, Yang552 does not expressly teach determine to wake up the UE based at least in part on decoding the received wake-up signal and perform behavior in accordance with behavior configuration information for the UE included in a first set of UE behavior configuration information fields of the plurality corresponding to the monitoring index for the UE, wherein a second set of UE behavior configuration information fields of the plurality corresponds to different UEs associated with the wake-up signal, the second set of UE behavior configuration information fields being distinct from the first set.
However, in the analogous art, Yang708 explicitly discloses determine to wake up the UE based at least in part on decoding the received wake-up signal and perform behavior in accordance with behavior configuration information for the UE included in a first set of UE behavior configuration information fields of the plurality corresponding to the monitoring index for the UE, wherein a second set of UE behavior configuration information fields of the plurality corresponds to different UEs associated with the wake-up signal, the second set of UE behavior configuration information fields being distinct from the first set (Fig. 3 & ¶0049 - At S302, a terminal determines a first parameter of a group WUS according to indication information (the indication information includes at least one of: the number of groups, a location parameter, a multiplexing mode, a threshold, signal set information, a group index set, and a sequence set index, see ¶0052) obtained via higher-layer signaling. Fig. 3 & ¶0050 - At S304: the terminal receives and detects the group WUS according to the first parameter (first parameter includes at least one of: a resource location corresponding to the group WUS, a corresponding all-wake-up signal, and a sequence corresponding to the group WUS., see ¶0052. Here, group WUS is a WUS corresponding to a group of terminals, see ¶0031 ); Fig. 3 & ¶0051 - At S306, the terminal determines whether to detect a physical downlink control channel according to a detection result. Fig. 3 & ¶0053 - a terminal determines a first parameter of a group WUS according to indication information obtained via higher-layer signalling, then receives and detects the group WUS according to the first parameter, and determines whether to detect a physical downlink control channel according to a detection result. That is, a UE determines whether to detect a physical downlink control channel by detecting group WUS (a Wake up signal corresponding to a group of terminals) based on a plurality sets of UE behavior configuration information (as defined in a plurality of configuration parameters in the indication information and in the first parameter as disclosed supra), similar to instant application at least in ¶0109 along with Fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system, because it provides an efficient mechanism in lowering power consumptions of user equipments in detecting physical downlink control information in a Physical Downlink Control Channel (PDCCH). (¶0005-¶0007, Yang708)

Re. Claim 11, Yang552  and  Yang708   teach claim  1.
Yet, Yang552 does not expressly teach wherein one or more bits corresponding to the monitoring index associated with the wake-up signal indicate the behavior configuration information for the UE.
However, in the analogous art, Yang708 explicitly discloses wherein one or more bits corresponding to the monitoring index associated with the wake-up signal indicate the behavior configuration information for the UE. (Fig. 1-5 & ¶0229 - A base station configures indication information corresponding to a WUS, and sends a WUS at least according to the first parameter corresponding to the indication information. The indication information is multiplexing information and a location parameter, and the first parameter is embodied as a resource location of the WUS and a corresponding all-wake-up signal. The location parameter indicates a second location. The all-wake-up signal includes a first signal and a second signal, wherein the first signal is a legacy WUS, and the second signal is a common WUS. In cases where the second location indicated by the configured location parameter is the same as the first location corresponding to the legacy WUS, the multiplexing information includes two types of multiplexing modes, which are represented by 1 bit. The multiplexing information being 0 represents a first multiplexing mode, and the multiplexing information being 1 represents a fourth multiplexing mode. In cases where the second location indicated by the configured location parameter is different from the second location corresponding to the legacy WUS, the multiplexing information includes two types of multiplexing modes, which are indicated by 1 bit. Fig. 1-5 & ¶0234 - The all-wake-up signal includes a first signal and a second signal, wherein the first signal is the legacy WUS, and the second signal is a common WUS. There are four multiplexing modes which are indicated by 2 bits, wherein the higher-layer signalling being 00 represents a first multiplexing mode, the higher-layer signalling being 01 represents a second multiplexing mode, the higher-layer signalling being 10 represents a third multiplexing mode, and the higher-layer signalling being 11 represents a fourth multiplexing mode. The signal set information is information of WUS corresponding to each group, and includes {common WUS, legacy WUS}, each group being represented by 1 bit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system, because it provides an efficient mechanism in lowering power consumptions of user equipments in detecting physical downlink control information in a Physical Downlink Control Channel (PDCCH). (¶0005-¶0007, Yang708)

Re. Claim 12, Yang552  and  Yang708   teach claim  1.
Yet, Yang552 does not expressly teach wherein one or both of a presence of the behavior configuration information for the UE in the wake-up signal and a location of the behavior configuration information for the UE in the wake-up signal is based at least in part on a value of a bit corresponding to the monitoring index.
However, in the analogous art, Yang708 explicitly discloses wherein one or both of a presence of the behavior configuration information for the UE in the wake-up signal and a location of the behavior configuration information for the UE in the wake-up signal is based at least in part on a value of a bit corresponding to the monitoring index. (Fig. 1-5 & ¶0229 - A base station configures indication information corresponding to a WUS, and sends a WUS at least according to the first parameter corresponding to the indication information. The indication information is multiplexing information and a location parameter, and the first parameter is embodied as a resource location of the WUS and a corresponding all-wake-up signal. The location parameter indicates a second location. The all-wake-up signal includes a first signal and a second signal, wherein the first signal is a legacy WUS, and the second signal is a common WUS. In cases where the second location indicated by the configured location parameter is the same as the first location corresponding to the legacy WUS, the multiplexing information includes two types of multiplexing modes, which are represented by 1 bit. The multiplexing information being 0 represents a first multiplexing mode, and the multiplexing information being 1 represents a fourth multiplexing mode. In cases where the second location indicated by the configured location parameter is different from the second location corresponding to the legacy WUS, the multiplexing information includes two types of multiplexing modes, which are indicated by 1 bit. Fig. 1-5 & ¶0234 - The all-wake-up signal includes a first signal and a second signal, wherein the first signal is the legacy WUS, and the second signal is a common WUS. There are four multiplexing modes which are indicated by 2 bits, wherein the higher-layer signalling being 00 represents a first multiplexing mode, the higher-layer signalling being 01 represents a second multiplexing mode, the higher-layer signalling being 10 represents a third multiplexing mode, and the higher-layer signalling being 11 represents a fourth multiplexing mode. The signal set information is information of WUS corresponding to each group, and includes {common WUS, legacy WUS}, each group being represented by 1 bit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system, because it provides an efficient mechanism in lowering power consumptions of user equipments in detecting physical downlink control information in a Physical Downlink Control Channel (PDCCH). (¶0005-¶0007, Yang708)







Claims  2-3, 7-9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang552, in view of Yang708, further in view of Liao et al. (2020/0037247), Liao hereinafter.

Re. Claims 2 and 23, Yang552 and Yang708 teach claims 1 and 22 respectively.
Yet, Yang552 and Yang708 do not expressly teach  identifying the first set of  UE behavior configuration information fields of the plurality based at least in part on the monitoring index and a UE identifier; and decoding the identified first set of  UE behavior configuration information fields;
However, in the analogous art, Liao explicitly discloses  identifying the first set of  UE behavior configuration information fields of the plurality based at least in part on the monitoring index and a UE identifier; and decoding the identified first set of  UE behavior configuration information fields (Fig. 7-8 & ¶0062 - if the wake-up signal 710-1 is directed to the group of UEs 704-1, 704-2, . . . 704-G, the base station 702 also transmits a group ID or a group Radio Network Temporary Identifier (RNTI) (e.g., a WUS-RNTI) to the UEs 704-1, 704-2, . . . 704-G through UE-specific RRC signaling. When the wake-up signal 710-1 is group-UE-specific and has a PDCCH-like structure, the UE 704-1 extracts the DCI data for the UE 704-1 based on at least a UE-specific ID of the UE 704-1.  Fig. 7-8 & ¶0064 - in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE. …. the UE 704-1 may derive the exact or possible frequency location(s) and/or monitoring occasion(s) for monitoring the wake-up signal 710-1 based on UE specific ID or group ID and/or DRX related parameters. Fig. 10 & ¶0082 - At operation 1002, the UE receives a group identifier or a group Radio Network Temporary Identifier (RNTI) of a group of UEs including the UE. At operation 1004, the UE operates to determine a set of resource elements allocated for the wake-up signal. Fig. 10 & ¶0084 - At operation 1008, the UE determines monitoring occasions of the set of resource elements….. the UE receives a signaling indicating monitoring occasions of the set of resource elements… the UE determines monitoring occasions of the set of resource elements based on an identifier specific to the UE. … the UE determines monitoring occasions of the set of resource elements based on an identifier specific to a group of UEs including the UE);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system to include Liao’s invention of wake-up signal operation for UE power saving, because it provides a significant reduction in power consumption for devices applicable for real-world applications of such as public safety, proximity services, UE-to-network relaying, vehicle-to-vehicle (V2V) communications, Internet of Everything (IoE) communications, IoT communications, mission-critical mesh, and/or various other suitable applications.  (¶0054-¶0055, Liao)

Re. Claim 3, Yang552, Yang708 and Liao teach claims 2.
Yet, Yang552 and Yang708 do not expressly teach   wherein the UE identifier comprises a radio 2network temporary identifier. 
However, in the analogous art, Liao explicitly discloses wherein the UE identifier comprises a radio 2network temporary identifier. (Fig. 7-8 & ¶0062 - if the wake-up signal 710-1 is directed to the group of UEs 704-1, 704-2, . . . 704-G, the base station 702 also transmits a group ID or a group Radio Network Temporary Identifier (RNTI) (e.g., a WUS-RNTI) to the UEs 704-1, 704-2, . . . 704-G through UE-specific RRC signaling. Fig. 10 & ¶0082 - At operation 1002, the UE receives a group identifier or a group Radio Network Temporary Identifier (RNTI) of a group of UEs including the UE.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system to include Liao’s invention of wake-up signal operation for UE power saving, because it provides a significant reduction in power consumption for devices applicable for real-world applications of such as public safety, proximity services, UE-to-network relaying, vehicle-to-vehicle (V2V) communications, Internet of Everything (IoE) communications, IoT communications, mission-critical mesh, and/or various other suitable applications.  (¶0054-¶0055, Liao)
Re. Claim 7, Yang552 and Yang708 teach claim 1.
Yet, Yang552 and Yang708 do not expressly teach 2receiving the wake-up signal in downlink control information.
However, in the analogous art, Liao explicitly discloses receiving the wake-up signal in downlink control information. (Fig. 7-8 & ¶0062 - if the wake-up signal 710-1 is directed to the group of UEs 704-1, 704-2, . . . 704-G, the base station 702 also transmits a group ID or a group Radio Network Temporary Identifier (RNTI) (e.g., a WUS-RNTI) to the UEs 704-1, 704-2, . . . 704-G through UE-specific RRC signaling. When the wake-up signal 710-1 is group-UE-specific and has a PDCCH-like structure, the UE 704-1 extracts the DCI data for the UE 704-1 based on at least a UE-specific ID of the UE 704-1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system to include Liao’s invention of wake-up signal operation for UE power saving, because it provides a significant reduction in power consumption for devices applicable for real-world applications of such as public safety, proximity services, UE-to-network relaying, vehicle-to-vehicle (V2V) communications, Internet of Everything (IoE) communications, IoT communications, mission-critical mesh, and/or various other suitable applications.  (¶0054-¶0055, Liao)
Re. Claim 8, Yang552 and Yang708 teach claim 1.
Yet, Yang552 and Yang708 do not expressly teach receiving an indication of the monitoring index via radio resource control signaling; and monitoring a location in downlink control information corresponding to the wake-up signal based at least in part on the monitoring index, wherein the location further corresponds to the first set of UE behavior configuration information fields corresponding to the monitoring index for the UE.
However, in the analogous art, Liao explicitly discloses receiving an indication of the monitoring index via radio resource control signaling (Fig. 7-8 & ¶0062 - if the wake-up signal 710-1 is directed to the group of UEs 704-1, 704-2, . . . 704-G, the base station 702 also transmits a group ID or a group Radio Network Temporary Identifier (RNTI) (e.g., a WUS-RNTI) to the UEs 704-1, 704-2, . . . 704-G through UE-specific RRC signaling. Fig. 7-8 & ¶0064 - in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE. In another configuration, the UE 704-1 may derive the exact or possible frequency location(s) and/or monitoring occasion(s) for monitoring the wake-up signal 710-1 based on UE specific ID or group ID and/or DRX related parameters. In one example, the wake-up signal 710-1 is transmitted X symbols/slots/ms before the ON duration 722-1. The value X can be predefined in specification, or configured by RRC signaling or MAC CE, or signaled by UE as a UE capability. ); and monitoring a location in downlink control information corresponding to the wake-up signal based at least in part on the monitoring index, wherein the location further corresponds to the first set of UE behavior configuration information fields corresponding to the monitoring index for the UE (Fig. 7-8 & ¶0062 - if the wake-up signal 710-1 is directed to the group of UEs 704-1, 704-2, . . . 704-G, the base station 702 also transmits a group ID or a group Radio Network Temporary Identifier (RNTI) (e.g., a WUS-RNTI) to the UEs 704-1, 704-2, . . . 704-G through UE-specific RRC signaling. When the wake-up signal 710-1 is group-UE-specific and has a PDCCH-like structure, the UE 704-1 extracts the DCI data for the UE 704-1 based on at least a UE-specific ID of the UE 704-1. Fig. 7-8 & ¶0064 - in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE…. the UE 704-1 may derive the exact or possible frequency location(s) and/or monitoring occasion(s) for monitoring the wake-up signal 710-1 based on UE specific ID or group ID and/or DRX related parameters. In one example, the wake-up signal 710-1 is transmitted X symbols/slots/ms before the ON duration 722-1. The value X can be predefined in specification, or configured by RRC signaling or MAC CE, or signaled by UE as a UE capability).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system to include Liao’s invention of wake-up signal operation for UE power saving, because it provides a significant reduction in power consumption for devices applicable for real-world applications of such as public safety, proximity services, UE-to-network relaying, vehicle-to-vehicle (V2V) communications, Internet of Everything (IoE) communications, IoT communications, mission-critical mesh, and/or various other suitable applications.  (¶0054-¶0055, Liao)
Re. Claim 9, Yang552 , Yang708   and  Liao teach claim  8.
Yet, Yang552 and Yang708 do not expressly teach  identifying the wake-up indication based at least in part on monitoring the location.
However, in the analogous art, Liao explicitly discloses  identifying the wake-up indication based at least in part on monitoring the location. (Fig. 7-8 & ¶0062 - if the wake-up signal 710-1 is directed to the group of UEs 704-1, 704-2, . . . 704-G, the base station 702 also transmits a group ID or a group Radio Network Temporary Identifier (RNTI) (e.g., a WUS-RNTI) to the UEs 704-1, 704-2, . . . 704-G through UE-specific RRC signaling. When the wake-up signal 710-1 is group-UE-specific and has a PDCCH-like structure, the UE 704-1 extracts the DCI data for the UE 704-1 based on at least a UE-specific ID of the UE 704-1. Fig. 7-8 & ¶0064 - in order for the UE 704-1 to know frequency locations and/or monitoring occasions (i.e., time domain locations) of the resource elements carrying the wake-up signal 710-1, in one configuration, the base station 702 may transmit the exact or possible frequency location(s) and/or monitoring occasion(s) to the UE 704-1 through RRC signaling or MAC CE…. the UE 704-1 may derive the exact or possible frequency location(s) and/or monitoring occasion(s) for monitoring the wake-up signal 710-1 based on UE specific ID or group ID and/or DRX related parameters. In one example, the wake-up signal 710-1 is transmitted X symbols/slots/ms before the ON duration 722-1. The value X can be predefined in specification, or configured by RRC signaling or MAC CE, or signaled by UE as a UE capability).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system to include Liao’s invention of wake-up signal operation for UE power saving, because it provides a significant reduction in power consumption for devices applicable for real-world applications of such as public safety, proximity services, UE-to-network relaying, vehicle-to-vehicle (V2V) communications, Internet of Everything (IoE) communications, IoT communications, mission-critical mesh, and/or various other suitable applications.  (¶0054-¶0055, Liao)

Claims  13, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang552, in view of   Nimbalker et al. (2022/0116875), Nimbalker hereinafter.

Re. Claims 13 and 27, Yang552 teaches a method for wireless communication at a base station (Fig. 5) and an apparatus  (Fig. 5)  for wireless communication at a base station  (Fig. 5), comprising: a processor  (Fig. 5, 52 & ¶0012/¶0305), memory (¶0011-¶0012/¶0304) coupled  with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (¶0011-¶0012): identify a wake-up signal configuration, wherein the wake-up signal configuration comprises a monitoring index for a user equipment (UE) associated with a wake-up signal and an information format associated with the wake-up signal; determine whether the UE is part of a wake-up group (Fig. 1-5 & ¶0007 - Transmission information of a group Wake up signal (WUS) is determined according to at least one of the following configuration information (i.e., information format): one or more sequences corresponding to the group WUS, time domain location information corresponding to the group WUS, and frequency domain location information corresponding to the group WUS, wherein the group WUS is a WUS corresponding to a group of one or more terminals. Fig. 1-5 & ¶0009 - a determination module, configured to determine transmission information of a group Wake up signal (WUS) according to at least one of the following configuration information (i.e., information format): one or more sequences corresponding to the group WUS, time domain location information corresponding to the group WUS, and frequency domain location information corresponding to the group WUS, wherein the group WUS is a WUS corresponding to a group of one or more terminals; ¶0275 - a determination module 52, configured to determine transmission information of a group Wake up signal (WUS) according to at least one of the following configuration information (i.e., information format): one or more sequences corresponding to the group WUS, time domain location information corresponding to the group WUS, and frequency domain location information corresponding to the group WUS, wherein the group WUS is a WUS corresponding to a group of one or more terminals.); determine a wake-up indication and an indication of behavior configuration information for the UE based at least in part on the determination of whether the UE is part of the wake-up group and the information format associated with the wake-up signal (See ¶0007, ¶0009 & ¶0275 along with Fig. 1-5 as disclosed supra );
 Yet, Yang552 does not expressly teach encode the wake-up signal based at least in part on the identified wake-up signal configuration; and transmit the encoded wake-up signal, wherein the encoded wake-up signal comprises the determined wake-up indication, a plurality of UE behavior configuration information fields corresponding to a plurality of UEs of the wake-up group, and the determined indication of the behavior configuration information for the UE in a first set  of UE behavior configuration information fields of the plurality corresponding to the monitoring index for the UE, wherein a second set of UE behavior configuration information fields of the plurality corresponds to different UEs associated with he wake-up signal, the second set of UE behavior configuration information fields being distinct from the first set.
However, in the analogous art, Nimbalker explicitly discloses encode the wake-up signal based at least in part on the identified wake-up signal configuration (Fig. 1-13 & ¶0120 - WUS includes PDCCH-type scheduling information (also referred to as “WUS-DCI”), various techniques can be used to configure the WUS and/or encode the WUS-DCI included therein. Fig. 1-13 & ¶0121 - the RNTI utilized for different blocks of WUS encoding can be different. For example, the RNTI applied on WUS-DCI CRC mask can be explicitly configured by higher layers. The RNTI can be same as the UE's C-RNTI, or different from the C-RNTI, such as a WUG-RNTI. Similar to PDCCH-DCI, the RNTI utilized for identifying (e.g., in the scrambling or hashing function) the WUS candidate can be explicitly configured by the higher layers. Fig. 1-13 & ¶0122-¶0126 - WUS configuration and/or encoding can also convey information about procedures and/or operations that are dependent on, or controlled by, the UE's WUS detection result for the corresponding WMO (i.e., WUS monitoring occasion). For example, these can include any of the following: PDCCH monitoring in DRX On duration and associated configuration.. PDCCH monitoring in Search Spaces {a, b, c, d} and associated configuration; Search spaces monitored in DRX On duration and associated configuration; CSI measurements and associated configuration); and transmit the encoded wake-up signal, wherein the encoded wake-up signal comprises the determined wake-up indication (Fig. 1-13 & ¶0122- WUS configuration and/or encoding can also convey information about procedures and/or operations that are dependent on, or controlled by, the UE's WUS detection result for the corresponding WMO (i.e., WUS monitoring occasion). Fig. 1-13 & ¶0134 -  operations of block 1210, where the UE can receive, from the network node, a WUS configuration including information identifying one or more WUS monitoring occasions (WMOs). In some embodiments, the WUS configuration can also include various information associated with a WUS transmission (e.g., during the WMOs). Fig. 1-13 & ¶0140 - operations of block 1220, where the UE can determine whether a WUS transmission, from the network node, is detected during a particular WMO. ..the particular WMO can be one of the WMOs identified in the WUS configuration (e.g., received in block 1210)), a plurality of UE behavior configuration information fields corresponding to a plurality of UEs of the wake-up group, and the determined indication of the behavior configuration information for the UE in a first set  of UE behavior configuration information fields of the plurality corresponding to the monitoring index for the UE, wherein a second set of UE behavior configuration information fields of the plurality corresponds to different UEs associated with he wake-up signal, the second set of UE behavior configuration information fields being distinct from the first set (Fig. 1-13 & ¶0100 - when a UE is configured with a WUG-RNTI (i.e., wake-up group RNTI) it belongs to this specific WU-group and can be awakened by a DCI addressed to this WUG-RNTI. A UE can also be configured to monitor WUS with either C-RNTI or WUG-RNTI. Fig. 1-13 & ¶0141 - the operations of block 1230, where the UE can, based on determining that the WUS is detected during the particular WMO (i.e., WUS monitoring occasion), perform one or more first operations during a first time period associated with the WMO (i.e., WUS monitoring occasion). The exemplary method can also include the operations of block 1260, where the UE can, based on determining that the WUS is not detected during the particular WMO, perform one or more second operations during a second time period. In various embodiments, the second time period can be ..different from the first duration. Fig. 1-13 & ¶0144 - the first operations conditionally performed during the first time period in block 1230 can include the operations of sub-block 1231, and the second operations conditionally performed during the second time period in block 1260 can include the operations of sub-block 1261. In sub-block 1231, the UE can monitor a first physical downlink control channel (PDCCH) search space for PDCCH candidates. In sub-block 1261, the UE can monitor a second PDCCH search space for PDCCH candidates).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Nimbalker’s invention of a system and a method for wake-up signal (WUS) controlled actions in a wireless communication network, because it provides a significant improvements in wireless device power consumption by the use of a plurality of operations based on detection of wake-up signal (WUS) transmissions from a network node in a radio access network (RAN) operating in the wireless communication network. ( Abstract/¶0001, Nimbalker)




Re. Claim 21, Yang552 and  Nimbalker  teach claim  13.
Yet, Yang552 does not expressly teach  transmitting the wake-up signal in downlink control information.
However, in the analogous art, Nimbalker explicitly discloses  transmitting the wake-up signal in downlink control information. (Fig. 1-13 & ¶0038 - based on determining that the WUS is detected during the particular WMO, receiving configuration information, with the WUS, related to at least one of the following: the first operations, the second operations, the first time period, and the second time period. .. a WUS-DCI (e.g., command) can indicate a plurality of states, with each state used to control a different aspect of the first operations, the second operations, the first time period, and/or the second time period. Fig. 1-13 & ¶0100 - when a UE is configured with a WUG-RNTI it belongs to this specific WU-group and can be awakened by a DCI addressed to this WUG-RNTI. Fig. 1-13 & ¶0110 - upon detection of a WUS during a WMO, the UE can be configured to monitor PDCCH candidates whose DCI CRC is scrambled by a first set of RNTI masks (e.g. C-RNTI, P-RNTI, SI-RNTI, RA-RNTI) during subsequent durations associated with the WMO. Fig. 1-13 & ¶0121 - RNTI applied on WUS-DCI CRC mask can be explicitly configured by higher layers).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system to include Nimbalker’s invention of a system and a method for wake-up signal (WUS) controlled actions in a wireless communication network, because it provides a significant improvements in wireless device power consumption by the use of a plurality of operations based on detection of wake-up signal (WUS) transmissions from a network node in a radio access network (RAN) operating in the wireless communication network. ( Abstract/¶0001, Nimbalker)
Claim  19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang552, in view of Nimbalker, further in view of Yang708.

Re. Claim 19, Yang552 and  Nimbalker  teach claim  13.
Yet, Yang552 and Nimbalker do not expressly teach wherein one or both of a presence of the behavior configuration information for the UE in the wake-up signal and a location of the behavior configuration information for the UE in the wake-up signal is based at least in part on a value of a bit corresponding to the monitoring index.
However, in the analogous art, Yang708 explicitly discloses wherein one or both of a presence of the behavior configuration information for the UE in the wake-up signal and a location of the behavior configuration information for the UE in the wake-up signal is based at least in part on a value of a bit corresponding to the monitoring index. (Fig. 1-5 & ¶0229 - A base station configures indication information corresponding to a WUS, and sends a WUS at least according to the first parameter corresponding to the indication information. The indication information is multiplexing information and a location parameter, and the first parameter is embodied as a resource location of the WUS and a corresponding all-wake-up signal. The location parameter indicates a second location. The all-wake-up signal includes a first signal and a second signal, wherein the first signal is a legacy WUS, and the second signal is a common WUS. In cases where the second location indicated by the configured location parameter is the same as the first location corresponding to the legacy WUS, the multiplexing information includes two types of multiplexing modes, which are represented by 1 bit. The multiplexing information being 0 represents a first multiplexing mode, and the multiplexing information being 1 represents a fourth multiplexing mode. In cases where the second location indicated by the configured location parameter is different from the second location corresponding to the legacy WUS, the multiplexing information includes two types of multiplexing modes, which are indicated by 1 bit. Fig. 1-5 & ¶0234 - The all-wake-up signal includes a first signal and a second signal, wherein the first signal is the legacy WUS, and the second signal is a common WUS. There are four multiplexing modes which are indicated by 2 bits, wherein the higher-layer signalling being 00 represents a first multiplexing mode, the higher-layer signalling being 01 represents a second multiplexing mode, the higher-layer signalling being 10 represents a third multiplexing mode, and the higher-layer signalling being 11 represents a fourth multiplexing mode. The signal set information is information of WUS corresponding to each group, and includes {common WUS, legacy WUS}, each group being represented by 1 bit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang552’s invention of a system and a method for determining transmission information of a group wake up signal (WUS) in a wireless communication system and Nimbalker’s invention of a system and a method for wake-up signal (WUS) controlled actions in a wireless communication network to include Yang708’s invention of a system and a method for sending group wake up signal (WUS) in a wireless communication system, because it provides an efficient mechanism in lowering power consumptions of user equipments in detecting physical downlink control information in a Physical Downlink Control Channel (PDCCH). (¶0005-¶0007, Yang708)








Allowable Subject Matter
Claims 4-6, 14-18, 20, 24-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 4 –  identifying one or both of a channel state information report trigger and an indication of a bandwidth part based at least in part on decoding the identified one or more UE behavior configuration information fields.
Claim 5 – depends on claim 4.
Claim 6 – depends on claim 4.
Claim 14 – identifying one or both of a channel state information report trigger and an indication of a bandwidth part, wherein the indication of behavior configuration information is determined based at least in part on the identification of one or both of the channel state information report trigger and the indication of the bandwidth part.
Claim 15 – depends on claim 14.
Claim 16 – depends on claim 14.
Claim 17 – depends on claim 14.
Claim 18 – depends on claim 14.
Claim 20 – ………… 3determining a group of indications of behavior configuration information for 4the plurality of UEs, wherein the wake-up signal is encoded based at least in part on the 5group of wake-up indications preceding the group of indications of behavior configuration 6information.
Claim 24 –  identify one or both of a channel state information report trigger and an indication of a bandwidth part based at least in part on decoding the identified one or more UE behavior configuration information fields.
Claim 25 – depends on claim 24.
Claim 26 – depends on claim 24.
Claim 28 –  identify one or both of a channel state information report trigger and an indication of a bandwidth part, wherein the indication of behavior configuration information is determined based at least in part on the identification of one or both of the channel state information report trigger and the indication of the bandwidth part.
Claim 29 – depends on claim 28.
Claim 30 – depends on claim 28.





 Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 13, 22 and 24 along with amendments to dependent claims 2, 4, 8, 14, 17, 18, 23, 24 and 28.

Applicant's arguments filed 01/31/2021 have been fully considered but they are not persuasive.      

Based on applicant’s significant amendments to independent claims  1, 13, 22 and 24 and amendments to dependent claims 2, 4, 8, 14, 17, 18, 23, 24 and 28,  a new sets of prior arts are used in this office action (except Liao [Wingdings font/0xF3] 2020/0037247), hence moot. However, there is no specific allegation towards Liao, hence, also moot.
For these reasons, it is maintained that independent claims 1 and 22 are unpatentable over Yang552 (2021/0329552 [Wingdings font/0xF3] a new reference),  in view of Yang708  (2022/0078708 [Wingdings font/0xF3] a new reference).
For similar reasons, it is maintained that independent claims 13 and 27 are unpatentable over Yang552 (2021/0329552 [Wingdings font/0xF3] a new reference), in view of Nimbalker  (2022/0116875 [Wingdings font/0xF3] a new reference).
As all other dependent claims depend either directly or indirectly from the independent claims 1, 13, 22 and 27,  similar rationale also applies to all respective dependent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 SELVAGANAPATHY et al; (2021/0337507); See ¶0005-¶0010, ¶0019-¶0043, ¶0055-¶0073 along with Fig.1-4.
Astrom et al; (2021/0329550); See Abstract, ¶0023-¶0041, ¶0043-¶0046, ¶0060-¶0087 along with Fig.1-24.
3GPP TSG RAN WG2 Meeting # 102; R2-1807524; Source: Intel Corporation; Title:  Open issue in WUS, Busan, Republic of Korea, 21st – 25th May 2018. See §2.2, §3.
3GPP TSG-RAN WG2 Meeting #103; R2-1811177; Source: MediaTek Inc.; Title: UE Behaviour of WUS Monitoring; Gothenburg, Sweden, 20th - 24th August 2018. See §2.2, §2.3, §3.
3GPP TSG-RAN WG2 Meeting #104; R2-1816956; Source: MediaTek Inc.; Title: UE Group Wake-up Signal in NB-IOT, Spokane, WA, USA, 12th - 16th November 2018. See §2, §3, §4.
3GPP TSG-RAN WG2 #104; Tdoc R2-1818218; Source: Ericsson, Title: General aspects of group WUS, Spokane, USA, November 12th – 16th 2018. See §2.1, §2.2. 

The above references are in addition to what was reported in earlier office actions. Yet, none of the those references teach limitations of objected claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467